      Case 1:21-cr-00015-AW-GRJ Document 50 Filed 09/06/21 Page 1 of 1




          IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF FLORIDA
                      GAINESVILLE DIVISION

UNITED STATES OF AMERICA
v.                                               Case No. 1:21-cr-15-AW-GRJ
JOEL RAMIREZ,
      Defendant.
      _______________________________/

                   ORDER ACCEPTING GUILTY PLEA

      I have considered the magistrate judge’s August 31, 2021 report and

recommendation (ECF No. 49), to which there has been no timely objection. I have

also considered the related plea documents (ECF Nos. 45, 46, 47, 48). The report

and recommendation is adopted, and Defendant’s guilty plea as to Count I is

ACCEPTED.

      SO ORDERED on September 6, 2021.

                                    s/ Allen Winsor
                                    United States District Judge
